Title: To James Madison from Frederick Stump, 19 July 1812 (Abstract)
From: Stump, Frederick
To: Madison, James


19 July 1812, Davidson County, Tennessee. “I tender you by the unanimous voice of the Company of Cavalry sixty four in Number our Services to be included in the fifty Thousand Volunteers or at your Exlency will and disposial.” Was appointed a cavalry captain by Tennessee governor John Sevier in 1808. Informs JM that his company is “in good order and well Equiped.” Adds in a postscript that he encloses a list of the names of the men under his command.
